Exhibit 10.4

OPEN-END MORTGAGE AND SECURITY AGREEMENT

This Mortgage Secures Future Advances

                    THIS MORTGAGE is dated as of the 23rd day of February, 2004
(the “Mortgage”) by and between NEOSE TECHNOLOGIES, INC., a Delaware
corporation, with an address of 102 Witmer Road, Horsham, Pennsylvania 19044
(the “Mortgagor”) and BROWN BROTHERS HARRIMAN & CO., a private bank organized as
a partnership, with its place of business at 1531 Walnut Street, Philadelphia,
Pennsylvania 19102 (the “Mortgagee”).

W I T N E S S E T H:

                    WHEREAS, at the request of Mortgagor, the Montgomery County
Industrial Development Authority (the “Authority”) has issued a Variable Rate
Revenue Bond (“Neose Technologies, Inc. Project”) Series 2004, in the principal
amount of One Million and 00/100 Dollars ($1,000,000.00) (the “Bond”); and

                    WHEREAS, the obligations of the Mortgagor to repay the loan
represented by the Bond (the “Loan”) and certain other covenants and
representations of Mortgagor, are set forth in that certain Financing Agreement
by and among Mortgagor, Authority and Mortgagee, dated the date hereof (the
“Financing Agreement”), the terms and conditions of which are incorporated
herein by reference; and

                    WHEREAS, the obligations of the Mortgagor to Mortgagee under
the Bond and the Financing agreement are further secured by that certain
Security Agreement from Mortgagor to Mortgagee dated of even date herewith (the
“Security Agreement”)(the Financing Agreement, the Bond, the Security Agreement
and all other documents, instruments or agreements evidencing and/or securing
the Loan, as the same may be amended, modified, or supplemented from time to
time, are sometimes collectively referred to below as the “Financing
Documents”); and

                    WHEREAS, as security for the payment of the Bond and the
obligations of Mortgagor under the Financing Agreement, Mortgagee has required
Mortgagor to execute and deliver this Mortgage; and

                    WHEREAS, the maximum amount of indebtedness intended to be
secured hereby is One Million and 00/100 Dollars ($1,000,000.00).

                    Capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Financing Agreement.

                    NOW, THEREFORE, in order to secure the obligations of
Mortgagor as set forth in the Bond and the Financing Agreement (the
“Obligations”), and in consideration of the premises and the further sum of Ten
Dollars ($10.00) to Mortgagor in hand well and truly paid by Mortgagee at or
before the ensealing and delivery hereof, the receipt whereof is hereby
acknowledged, Mortgagor has granted, bargained and sold, aliened, enfeoffed,
released, remised,

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

conveyed, confirmed and mortgaged, and by these presents does grant, bargain and
sell, alien, enfeoff, release, remise, convey, confirm, and mortgage unto
Mortgagee and its successors and assigns, that certain premises located at 102
Witmer Road, Horsham Township, Montgomery County, Pennsylvania, as more
particularly described in Exhibit “A” attached hereto and made a part hereof
(the “Real Estate”);

                    TOGETHER with the appurtenances and all the estates and
rights of Mortgagor in and to the Real Estate, including without limitation the
fixtures, equipment, reversions, remainders, easements, issues and profits
arising or issuing from the Real Estate and the improvements thereon including,
but not limited to the rents, issues and profits arising or issuing from the
Real Estate and the improvements thereon, including but not limited to the
rents, fixtures, equipment, issues and profits arising or issuing from all
insurance policies, sale agreements, licenses, options, leases and subleases now
or hereafter entered into covering any part of said Real Estate or the
buildings, structures and improvements thereon, all of which insurance policies,
sale agreements, licenses, options, leases, subleases, rents, issues and profits
are hereby assigned and shall be caused to be assigned to Mortgagee by
Mortgagor.  Mortgagor will execute and deliver to Mortgagee on demand such
assignments as Mortgagee may require to implement this assignment;

                    TOGETHER with all the right, title and interest of Mortgagor
in and to all streets, roads and public places, opened or proposed, adjoining
the Real Estate, and all easements and rights of way, public or private, now or
hereafter created or used in connection therewith;

                    TOGETHER with all the right, title and interest of
Mortgagor, now owned or hereafter acquired, in and to any and all sidewalks and
alleys adjacent to the Real Estate;

                    TOGETHER with all buildings and improvements of every kind
and description now or hereafter erected or placed on the Real Estate;

                    TOGETHER with all of Mortgagor’s right, title and interest
now owned or hereafter acquired in and to all heating, plumbing, sprinkler,
water, gas, electric power, lighting and air conditioning equipment, elevators,
machinery, fixtures, equipment, furniture, building materials of any kind or
nature, together with all replacements thereof and additions thereto, now, or at
any time hereafter, affixed or attached to said Real Estate, buildings,
structures and improvements (hereinafter collectively called “Personal
Property”), all of which Mortgagor represents and warrants are and will be owned
by Mortgagor free from any prior conditional sales, chattel mortgages, security
interests, liens, pledges, hypothecations, charges or encumbrances other than
the Prior Mortgages (as hereinafter defined) and those liens, encumbrances and
other matters affecting title to the Mortgaged Property (as hereinafter 
defined) set forth in Exhibit “B” attached hereto and incorporated herein by
this reference (the “Permitted Encumbrances”), and is intended to be subject to
the lien of this Mortgage as if part of the realty.  This provision shall be
self-operative and this Mortgage, to the extent that any such Personal Property
or other property subject to this Mortgage shall not be deemed to be part of the
realty, shall constitute a security agreement under the Pennsylvania Uniform
Commercial Code, and Mortgagor shall execute and deliver to Mortgagee on demand,
and hereby irrevocably appoints Mortgagee, or any person designated by
Mortgagee, the attorney-in-fact of Mortgagor to execute, deliver and file such
financing statements and other instruments as Mortgagee may reasonably require
in order to perfect and maintain such security interest under the Pennsylvania

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Uniform Commercial Code;

                    TOGETHER with all accounts, contract rights, accounts
receivable, agreements of sale, and claims of any sort relating to or arising
out of the Real Estate whether now owned or hereafter acquired;

                    TOGETHER with all awards, damages, payments and other
compensation, and claims thereof and rights thereto, which may result from a
taking or injury by virtue of the exercise of the power of eminent domain of or
to, or from any damage, injury or destruction by casualty or otherwise caused
to, the Real Estate and said improvements and personalty, or any part thereof,
including insurance proceeds, or from any change of grade or vacation of any
street abutting thereon, all of which are hereby assigned to Mortgagee to the
fullest extent permitted by law, Mortgagee being hereby irrevocably appointed
attorney-in-fact for Mortgagor to collect and receive any such awards, damages,
payments and compensation from the authorities or insurers making the same, and
to give receipts and acquittances therefor, and to institute, appear in and
prosecute any proceeding therefor, it being agreed that all sums collected by or
paid to Mortgagee pursuant to this assignment, net of any cost incurred by
Mortgagee in collecting the same (including attorneys’ fees), shall be applied
to the payment of the Obligations whether or not then due and payable, or to the
restoration of the Mortgaged Property (hereinafter defined) as Mortgagee shall
elect, unless otherwise set forth herein;

                    TOGETHER with any and all proceeds (including insurance and
condemnation proceeds and proceeds of other proceeds) of any of the foregoing;

                    All of the property and rights hereinabove described or
mentioned being hereinafter collectively called the “Mortgaged Property”.

                    TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee,
its successors and assigns, forever;

                    AND, at all times until the Obligations is paid in full with
interest and faithfully and strictly performed, Mortgagor does hereby covenant,
promise and agree with Mortgagee as follows:

ARTICLE I

Covenants As To Taxes and Assessments

          1.1     Mortgagor will pay and discharge (i) all the taxes, general
and special, levies and assessments heretofore or hereafter charged, assessed or
levied against the Mortgaged Property or any part thereof by any lawful
authority, or which otherwise may become a lien thereon (collectively, the
“Taxes”); and (ii) all water and sewer rents which may be assessed or become
liens on the Mortgaged Property before the date on which any interest or
penalties shall commence to accrue thereon, and produce to Mortgagee evidence of
such payment not less than ten days thereafter.   In default of any of the
above-described payments, Mortgagee may, but shall not be obligated to, pay the
same, and such payment by Mortgagee shall be repaid by Mortgagor to Mortgagee on
demand, shall be secured hereby, and shall bear interest at the Default Rate as
defined in the Financing Agreement (the “Default Rate”) from the date

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Mortgagee makes such payment until such sums are repaid in full.  Mortgagor
shall promptly cause to be paid and discharged, any lien or charge whatsoever
which by any present or future law may be or become superior, either in lien or
in right of distribution out of the proceeds of any judicial sale of the
Mortgaged Property, to the liens created hereby.  Mortgagor will cause to be
paid, when due, all charges for utilities whether public or private.

          1.2     Upon the request of Mortgagee, Mortgagor will pay on a monthly
basis to Mortgagee, a sum equal to one-twelfth (1/12th) of the real estate
taxes, water rents, sewer rents, payments in lieu thereof, special assessments
and any other tax, assessment, lien, claim or encumbrance which may at any time
be or become a lien on the Mortgaged Property prior to, or on a parity with, the
lien of this Mortgage so as to enable Mortgagee to pay the same at least thirty
(30) days before they become due.  If special assessments against the Mortgaged
Property may be paid in installments and Mortgagor elects to do so, the monthly
payments to Mortgagee for such special assessments shall be one-twelfth (1/12th)
of the then current annual installment.

          No amounts so paid shall be deemed to be trust funds but may be
co-mingled with general funds of Mortgagee, and no interest shall be payable
thereon.  If, pursuant to any provision of this Mortgage, the whole amount of
said principal debt remaining or any installment of interest, principal or
principal and interest becomes due and payable, Mortgagee shall have the right,
at its election, to apply any amounts so held against all or any of the
Obligations, any interest thereon or in payment of the premiums or payments for
which the amounts were deposited.  Mortgagor will furnish to Mortgagee tax bills
in sufficient time to enable Mortgagee to pay such taxes, assessments, levies,
charges and fees, before interest and penalties accrue thereon.

          1.3     Mortgagor covenants and agrees to pay to Mortgagee the
principal and interest hereby secured pursuant to and in accordance with the
terms of the Financing Agreement without deduction or credit for any amount for
Taxes assessed or to be assessed against the Mortgaged Property.

ARTICLE II

General Representations and Covenants of Mortgagor

          2.1     Mortgagor will observe and perform all of the terms, covenants
and conditions on the part of Mortgagor to be observed and performed under this
Mortgage and shall pay and faithfully and strictly perform all of the
Obligations.

          2.2     Mortgagor warrants and covenants that it has good and
marketable fee simple title to the Mortgaged Property, subject to no liens,
claims, security interests, pledges, hypothecations or other encumbrances or
charges, other than the Prior Mortgages (as hereinafter defined) and Permitted
Encumbrances.  Mortgagor warrants that it has full power and lawful authority to
execute and deliver this Mortgage and to mortgage to Mortgagee all of the
property and rights purported to be mortgaged by it hereunder.  Mortgagor will
forever warrant and defend the title to the Mortgaged Property unto Mortgagee
against the claims and demands of all persons whomsoever.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          2.3     Mortgagor will not, without the prior written consent of
Mortgagee, cause or permit any building or improvement comprising part of the
Mortgaged Property to be removed, demolished or structurally altered, in whole
or in part, or any material fixture therein to be removed or destroyed. 
Mortgagor will not abandon the Mortgaged Property or cause or permit any waste
thereto and will at all times maintain the Mortgaged Property in substantially
its current condition, normal wear and tear excepted.

          2.4     Throughout the term of this Mortgage, Mortgagor, at its sole
cost and expense, will take good care of the Mortgaged Property and will keep
the same in good order and condition, and make all necessary repairs thereto,
interior and exterior (including parking areas), structural and non-structural,
ordinary and extraordinary, and unforeseen and foreseen.  All repairs made by
Mortgagor shall be equal in quality and class to the original work.  The
necessity for and adequacy of repairs to the buildings and improvements pursuant
to this Mortgage shall be measured by the standard which is appropriate for
structures of similar construction and class, provided that Mortgagor shall in
any event make all repairs necessary to avoid any structural damage or injury to
the buildings and improvements to keep the buildings and improvements in a
proper condition.

          2.5     Mortgagor will permit Mortgagee and Mortgagee’s
representatives to enter the Mortgaged Property at reasonable times, upon five
(5) days’ prior notice and during regular business hours to inspect the same. 
In the absence of an Event of Default, such inspections shall be limited to four
(4) times in any calendar year.  In case of any Event of Default, as defined
hereinafter, Mortgagee may, at its option, enter the Mortgaged Property to
protect, restore or repair any part thereof, but Mortgagee shall be under no
obligation to do so.  Mortgagor will repay to Mortgagee on demand any sums paid
by Mortgagee to protect, restore or repair any part of the Mortgaged Property,
with interest thereon at the Default Rate, and, until so paid, the same shall be
secured by this Mortgage.

          2.6     Throughout the term of this Mortgage, Mortgagor, at its sole
cost and expense, shall promptly comply with all present and future laws,
ordinances, orders, rules, regulations and requirements of all federal, state
and municipal governments, courts, departments, commissions, boards and
officers, any national or local Board of Fire Underwriters, or any other body
exercising functions similar to those of any of the foregoing, which may be
applicable to the Mortgaged Property, the maintenance and use thereof and the
sidewalks and curbs adjoining the Mortgaged Property whether or not such law,
ordinance, order, rule, regulation or requirement shall necessitate structural
changes or improvements, or the removal of any encroachments or projections,
ornamental, structural or otherwise, onto or over property contiguous or
adjacent thereto, any such structural changes or improvements or removal of
encroachments to be performed with the consent of Mortgagee, which consent will
not be unreasonably withheld.  Mortgagor will comply with all orders and notices
of violation thereof issued by any governmental authority.  Mortgagor will pay
all license fees and similar municipal charges for the use of the Mortgaged
Property and the other areas now or hereafter comprising part thereof or used in
connection therewith and will not, unless so required by any governmental agency
having jurisdiction, discontinue use of the Mortgaged Property without prior
written consent of Mortgagee.  If Mortgagor shall fail to perform any covenant
herein, Mortgagee may (but shall be under no obligation to) perform such
covenant for the account of Mortgagor and any sums paid by Mortgagee in such
event shall be repaid by Mortgagor to Mortgagee with interest thereon at the
Default Rate and, until so paid, the same shall be secured by this Mortgage.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          2.7     Mortgagor shall not, without the prior written consent of
Mortgagee, by deed, mortgage, pledge, lease, easement or other instrument grant,
mortgage, pledge, convey, assign, devise or otherwise transfer all or any part
of the Mortgaged Property or any interest therein, directly or indirectly, nor
shall Mortgagor suffer or permit such conveyance, assignment or transfer by
execution sale or operation of law or otherwise.

          2.8     Mortgagor shall promptly pay upon demand, and presentation of
invoices or bills, with interest thereon at the Default Rate, all expenses and
costs incurred by Mortgagee, including reasonable attorney’s fees in connection
with any action, proceeding, litigation or claim instituted or asserted by or
against Mortgagee or in which Mortgagee becomes engaged, wherein it becomes
necessary in the reasonable opinion of Mortgagee to defend or uphold the lien of
this Mortgage, or the validity or effectiveness of any assignment of any claim,
award, payment, property damage, insurance policy or any other right or property
conveyed, encumbered or assigned by Mortgagor to Mortgagee hereunder, or the
priority of any of the same, and all such expenses and costs, and interest
thereon, may be added to and become part of the principal indebtedness of
Mortgagor hereunder, bear interest at the Default Rate and be secured by this
Mortgage.

          2.9     To further secure payment of the Obligations, Mortgagor hereby
pledges, assigns and grants to Mortgagee a continuing security interest in and
lien on all of Mortgagor’s Personal Property (excluding Mortgagor’s intellectual
property and Liquidity, except as otherwise provided in the Financing Agreement
Agreement), accounts, contract rights, accounts receivable now owned or existing
or hereafter acquired and all proceeds thereof, whether now owned or hereafter
acquired and all proceeds of all of the foregoing.  The parties hereto agree
that the security interest created hereunder is valid under the Pennsylvania
Uniform Commercial Code and is a presently existing security interest and
attaches to Mortgagor’s above-mentioned Personal Property as of the date hereof.

          2.10   With the exception of Permitted Liens (as defined below),
Mortgagor will not, without the prior written consent of Mortgagee, create or
suffer to be created any security interest under the Pennsylvania Uniform
Commercial Code, or other encumbrance in favor of any party other than
Mortgagee, or create or suffer any reservation of title by any such other party,
with respect to any Personal Property nor shall any such Personal Property be
the subject matter of any lease or other transaction whereby the ownership or
any beneficial interest in any of such Personal Property is held by any person
or entity other than Mortgagor (or Mortgagee as provided herein).  All such
Personal Property shall be purchased for cash or in such manner that no lien
shall be created thereon except the lien of this Mortgage, the Prior Mortgages
and liens as otherwise permitted in the Financing Agreement and the Security
Agreement (collectively “Permitted Liens”), unless Mortgagee shall agree in
writing to the contrary before a contract to purchase any such Personal Property
is executed.  Mortgagor will deliver to Mortgagee on demand, any contracts,
bills of sale, statements, receipted vouchers or agreements, under which
Mortgagor claims title to any Personal Property incorporated in the improvements
or subject to the lien of this Mortgage.

          2.11   Mortgagor shall at its expense, promptly upon request of
Mortgagee (i) do all acts and things, including but not limited to the execution
of any further assurances, deemed necessary by Mortgagee, to establish, confirm,
maintain and continue the lien created and intended to be created hereby, all
assignments made or intended to be made pursuant hereto, and

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

all other rights and benefits conferred or intended to be conferred on Mortgagee
hereby, and Mortgagor shall pay all costs incurred by Mortgagee in connection
therewith, including all filing and recording costs, cost of searches, and
reasonable counsel fees incurred by Mortgagee; and (ii) furnish Mortgagee with a
written certification signed by Mortgagor, or an officer of Mortgagor on
Mortgagor’s behalf, as to all then existing leases for space covering any part
of the Mortgaged Property, the names of the tenants, the rents payable
thereunder and the dates to which such rents are paid, together with executed
copies of all such leases.

          2.12   Mortgagor will promptly perform and observe, or cause to be
performed or observed, all of the terms, covenants and conditions of all
instruments of record affecting the Mortgaged Property, noncompliance with which
may affect the security of this Mortgage or which may impose any duty or
obligation upon Mortgagor or any lessee or other occupant of the Mortgaged
Property or any part thereof, and Mortgagor shall do or cause to be done all
things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of or constituting any
portion of the Mortgaged Property.

          2.13   To further secure payment of the Obligations, Mortgagor hereby
assigns and sets over unto Mortgagee the interest of such Mortgagor as lessor in
and to all leases, written or oral, of the Mortgaged Property or any part
thereof now or hereafter made, executed or delivered.  Mortgagor hereby
authorizes and empowers Mortgagee to collect the rents under the aforesaid
leases as they become due, and hereby directs each and all of the tenants of the
Mortgaged Property, upon demand made by Mortgagee, to pay such rents as they
become due to Mortgagee; provided, however, no such demand shall be made unless
and until there has occurred an Event of Default under the terms of this
Mortgage, and until such demand is made, Mortgagor is authorized to collect the
aforesaid rents; but such privilege of Mortgagor to collect rents as aforesaid
shall not operate to permit the collection by Mortgagor of any installment of
rent for more than one month in advance.

          2.14   Mortgagor will not, without the prior written consent of
Mortgagee, assign the rents of the Mortgaged Property or any part thereof, nor
consent (other than in the ordinary course of business) to the cancellation,
modification or surrender of any lease now or hereafter covering the Mortgaged
Property, or any part thereof; nor accept any prepayment of rents under any such
lease more than one month in advance; and any such purported assignment,
cancellation, modification, surrender or prepayment made without consent of
Mortgagee shall be void as against Mortgagee.

          2.15   Mortgagor shall, upon the request of Mortgagee, given 15 days
in advance, furnish a duly acknowledged written statement to Mortgagee, or any
proposed assignee of this Mortgage, setting forth the amount of the Obligations
and stating either that no off-sets or defenses exist against the Obligations,
or, if such off-sets or defenses are alleged to exist, the nature and amount
thereof.

          2.16   Mortgagor agrees not to do or suffer any act or thing which
would impair the security of the Obligations or of the lien of this Mortgage
upon the Mortgaged Property, or the rents, issues or profits thereof.

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE III

Compliance with Environmental Laws

          3.1     Mortgagor shall comply with all Applicable Environmental
Laws.  As set forth herein, the term “Applicable Environmental Laws” shall mean
any and all existing or future federal, state and local statutes, ordinances,
regulations, rules, executive orders, standards and requirements, including the
requirements imposed by common law, concerning or relating to industrial hygiene
and the protection of health and the environment including, without limitation: 
(i) the Comprehensive Environmental Response, Compensation and Liability act of
1980, as amended, 42 U.S.C. §9601 et seq. (“CERCLA”); (ii) the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §6901 et. seq.
(“RCRA”); (iii) the Clean Air Act, as amended, 42 U.S.C. §7901 et seq.; (iv) the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq.; (v) the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §1801 et seq.; (vi) the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq., as amended (“TSCA”), and
the Pennsylvania Hazardous Sites Cleanup Act, 35 P.S. §6020.101 et seq.
(“HSCA”).  Any terms mentioned herein which are defined in any Applicable
Environmental Laws shall have the meanings ascribed to such terms in such laws;
provided, however, that if any of such laws are amended so as to broaden any
term defined therein, such broader meaning shall apply subsequent to the
effective date of such amendment.

          3.2     Mortgagor represents and warrants that Mortgagor has not and
will not engage in operations upon the Mortgaged Property, which involve the
generation, manufacture, refining, transportation, treatment, use, storage,
handling or disposal of any Hazardous Materials (as herein defined) other than
in compliance with all Applicable Environmental Laws.  For the purposes of this
Mortgage, the term “Hazardous Materials” shall include, but shall not be limited
to, petroleum fuel products, any petroleum or petroleum byproducts, PCBs,
asbestos, friable asbestos or asbestos-containing material, transformers or
other equipment which contain dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million, any flammable
explosives, radioactive materials, any “Hazardous Substance”, as such term is
defined in 42 U.S.C. Section 9601(14) or 35 P.S. Section 6020.103 (herein,
“Hazardous Substance”), any “Hazardous Waste”, as such term is defined in 42
U.S.C. Section 6903 (5) or 35 P.S. Section 6020.103 (herein, “Hazardous Waste”),
or any other material, substance, pollutant or contaminant that is considered
hazardous, radioactive or toxic under any applicable federal, state or local
statues, ordinances, rules or regulations now or at any time hereafter in
effect.

          3.3     Mortgagor has not caused or permitted to exist and shall not
cause or permit to exist, as a result of any intentional or unintentional action
or omission on its part, or any tenant’s part, any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, or dumping from, on or about the Mortgaged
Property of any Hazardous Materials other than in compliance with all Applicable
Environmental Laws.  Mortgagor will promptly cause the removal and remediation
of any Hazardous Materials which may hereafter be found on the Mortgaged
Property other than Hazardous Material that are being maintained in compliance
with all Applicable Environmental Laws.  The Mortgaged Property does not contain
any underground storage tanks, except as may have been previously disclosed in
writing to Mortgagee.

          3.4     To the best of Mortgagor’s knowledge (and not imputed
knowledge), and without a duty to investigate on the part of Mortgagor,
Mortgagor represents and warrants that no

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

adjacent property has been used in such a manner that Hazardous Materials may be
in the subsurface water supply. 

          3.5     Mortgagor will permit Mortgagee and Mortgagee’s
representatives to enter the Mortgaged Property at reasonable times to inspect
the same, for purposes of making site and building investigations and performing
soil, groundwater, structural and other tests, upon three days prior notice to
Mortgagor.  In the absence of an Event of Default, such inspections and
investigations shall be limited to four (4) times in any calendar year. 
Mortgagor shall provide Mortgagee, its agents, employees, and representatives
from time to time upon request with access to and copies of any and all data and
documents relating to or dealing with any potentially Hazardous Materials used,
generated, manufactured, found, stored or disposed of, on, under, or about the
Mortgaged Property or transported to or from the Mortgaged Property within
thirty (30) days of a request therefore.  Mortgagor shall bear the cost of such
copies and reimburse Mortgagee for all reasonable attorneys’ fees, copy costs,
and other related costs incurred to procure such information as Mortgagee, in
its sole discretion deems necessary.

          3.6     Mortgagor shall furnish to Mortgagee, immediately upon receipt
or dispatch, a copy of any notice, summons, citation, directive, letter or other
written communication from or to any federal, state or local environmental
agency or department, which may evidence or result in a liability under any
Environmental Law such that the costs of correcting, or of paying penalties
assessed in connection with, such liability would have a material adverse effect
upon the business of Mortgagor as now conducted or upon Mortgagor’s business,
operations, properties or condition, financial or otherwise.  In such event,
Mortgagor shall use diligent efforts to complete all remediation which may be
required by such communication from any federal, state, county, municipal or
other administrative, investigative, prosecutorial or enforcement agency or
environmental or occupational safety regulatory agency (“Environmental
Regulator”) and to obtain from all such Environmental Regulators having
jurisdiction thereof, and deliver to Mortgagee as received, such approvals and
certifications as can be obtained from such agencies from time to time to
confirm Mortgagor’s completion of all remediation and Mortgagor’s compliance
with all governmental requirements applicable thereto.

          3.7     In the event of failure of Mortgagor to comply with any
provision of this Mortgage or any other Loan Document relating to Hazardous
Substances, Environmental Laws or Environmental Regulators, or if Mortgagee
shall have reason to believe that any Hazardous Substance has been or is likely
to be released on, in or under the Mortgaged Property (except in compliance with
all Environmental Laws), Mortgagee may do any or all of the following: (i)
Mortgagee shall have the right to investigate, or to demand that Mortgagor
investigate and report to Mortgagee on (in which case Mortgagor shall
investigate and report to Mortgagee on) the result of the investigation of such
location, and if Mortgagee requests, provide this investigation through an
independent reputable environmental consulting or engineering firm acceptable to
Mortgagee; (ii) without obligation to do so, to cure such default or to comply
or cause compliance, or to demand that Mortgagor cure such default or comply or
cause compliance, with any or all Environmental Laws.  All of the foregoing
shall be at the expense of Mortgagor, and any expense incurred by Mortgagee in
connection with any of the foregoing (including without limitation its expenses
relating to attorneys fees and any environmental consultants or engineers) shall
be additional obligation of Mortgagor hereunder which shall be payable to
Mortgagee upon demand, with interest computed at the Default Rate from the
date(s) upon which said costs and expenses were incurred by Mortgagee.

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE IV

Insurance, Damage or Destruction

          4.1     Mortgagor will insure itself and the Mortgaged Property
against such perils and to such limits as Mortgagee shall reasonably require for
the full replacement value of the Mortgaged Property.  All such insurance shall
be in such forms and with such companies, and written in such amounts and with
such deductibles and endorsements, as may be reasonably satisfactory to
Mortgagee from time to time, and losses thereunder shall be payable to Mortgagee
under standard forms of lender loss payable and mortgagee endorsements and shall
require that the insurer provide Mortgagee with thirty (30) days notice in the
event of cancellation.  In any case, Mortgagor’s obligation to carry such
insurance may only be brought within the coverage of a so-called blanket or
umbrella policy or policies of insurance carried and maintained by Mortgagor if
and only if the coverage afforded Mortgagee will not be limited, reduced or
diminished by reason of the use of a blanket or umbrella policy of insurance.

          4.2     In the event of any material loss or damage to the Mortgaged
Property, Mortgagor will promptly (and, in any event, within five (5) days of
such occurrence) notify Mortgagee in writing of any loss thereunder, and
Mortgagee may, after notice of its intention to do so to Mortgagor, make proof
of loss thereof if not made within a reasonable time by Mortgagor.  After
default Mortgagee may, after notice of its intention to do so to Mortgagor, on
behalf of Mortgagor, adjust and compromise any claims under such insurance and
collect and receive the proceeds thereof and endorse drafts and Mortgagee is
hereby irrevocably appointed attorney-in-fact of Mortgagor for such purposes. 
Mortgagee may deduct from such proceeds any expenses properly incurred by
Mortgagee in collecting same, including reasonable counsel fees.  Mortgagee
shall hold such proceeds for the purposes set forth in Article VI of this
Mortgage.

          4.3     Mortgagor will not maintain any other insurance on the
Mortgaged Property competing or contributing, in right of payment or otherwise,
with any of the insurance required to be afforded to Mortgagee hereunder unless
Mortgagee is made the loss payee under such other insurance.

          4.4     If Mortgagor shall fail to procure, pay for and deliver to
Mortgagee any policy or policies of insurance or renewals thereof, Mortgagee may
at its option, but shall be under no obligation to do so, effect such insurance
and pay the premiums thereof, and Mortgagor will repay to Mortgagee on demand
any premiums so paid, with interest, at the Default Rate, and until so paid, the
same shall be secured by this Mortgage.

          4.5     Intentionally omitted.

          4.6     Mortgagor, at its sole cost and expense, shall obtain a
mortgagee’s title insurance policy, insuring the Mortgaged Property, in form and
content and issued by a title insurance company satisfactory to Mortgagee, which
will insure Mortgagee as the holder of a valid first mortgage lien for the full
amount of the Mortgage on the Mortgaged Property, subject only to the Prior
Mortgages (as hereinafter defined), the Permitted Encumbrances, and such
exceptions as Mortgagee may approve including, but not limited to, the
satisfaction or release of all mortgages encumbering the Mortgaged Property
other than the first mortgage held by Mortgagee.

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE V

Condemnation

          5.1     Mortgagor immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property or
any part thereof shall notify Mortgagee of the pendency of such proceedings. 
Unless and until Mortgagee shall notify Mortgagor of Mortgagee’s intent to
appear and prosecute such proceedings, pursuant to the appointment and
assignment given herein by Mortgagor to Mortgagee, Mortgagor may appear in and
prosecute such proceedings in any lawful manner; provided, however, that
Mortgagor shall have no right or authority to execute any instrument of
conveyance or confirmation in favor of the condemnor except subject hereto, nor
to accept any payment or settle or compromise any claim of Mortgagor arising out
of such condemnation proceedings without the consent of Mortgagee.  Mortgagee’s
election not to appear in or prosecute such proceedings shall not diminish any
right Mortgagee may have to receive any amount paid in connection with such
condemnation and to apply such funds as herein provided.

ARTICLE VI

Distribution Upon Damage, Destruction or Condemnation

          6.1     In the event the whole or materially all of the Mortgaged
Property shall be destroyed or damaged, Mortgagee shall have the right to
collect the proceeds of any insurance and to retain and apply such proceeds, at
its election, to the reduction of the Obligations or to restoration, repair,
replacement, rebuilding or alteration (herein sometimes collectively called the
“Restoration”) of the Mortgaged Property.  In the event the whole or materially
all of the Mortgaged Property shall be taken in condemnation proceedings or by
agreement between Mortgagor and Mortgagee and the condemning authority,
Mortgagee shall apply such award or proceeds thereof first to payment of the
Obligations, and any balance then remaining shall be paid to Mortgagor.  For the
purposes of this Article VI, “materially all of the Mortgaged Property” shall be
deemed to have been damaged, destroyed or taken if the portion of the Mortgaged
Property not so damaged, destroyed or taken cannot be repaired or reconstructed
so as to constitute a complete structure and facility usable in substantially
the manner as prior to the damage, destruction or taking.

          6.2     So long as no Event of Default has occurred, in the event of
partial destruction or partial condemnation, all of the proceeds or awards shall
be collected and held by Mortgagee, and shall be applied by Mortgagee, in its
sole discretion, to the repayment of the Obligations in the inverse order of
maturity and any other amounts due and owing under the Financing Documents, with
any proceeds then remaining being paid to Mortgagor, or to the payment of the
Restoration.  Upon the written request of Mortgagor, Mortgagee shall apply such
proceeds or awards to the payment of the Restoration as the Restoration
progresses, so long as:

                    (a)     Such proceeds are, in Mortgagee’s reasonable
judgment, sufficient to cover the cost of such Restoration or, if insufficient,
Mortgagor deposits with Mortgagee the amount of any such deficiency,

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    (b)     Mortgagor shall deliver to Mortgagee contracts,
plans and specifications for the Restoration which are satisfactory to
Mortgagee,

                    (c)     the work for which payment is requested has been
done in a good and workmanlike manner and Mortgagor presents evidence
satisfactory to Mortgagee of amounts owed or paid by Mortgagor for completed
Restoration work,

                    (d)     The Mortgaged Property, after such Restoration is or
will be, in the reasonable judgment of Mortgagee, of an economic utility not
less than that of the Mortgaged Property prior to the casualty or condemnation,
and

                    (e)     Mortgagor shall comply with such further conditions
in connection with the use of such proceeds or award as Mortgagee may reasonably
request.

                              Any balance remaining in the hands of Mortgagee
after payment of such Restoration shall be retained by Mortgagee and applied to
the payment of the Obligations.

          6.3     Notwithstanding the foregoing provisions of this Article VI
regarding insurance or condemnation proceeds, if no Event of Default has
occurred, and if such proceeds do not exceed $1,000,000.00, and if the undamaged
or uncondemned portion of the Mortgaged Property can be continuously used during
the Restoration period as a complete structure and operating facility in
substantially the same manner as prior to the damage, Mortgagor shall have the
right to collect the insurance or condemnation proceeds and apply them to the
Restoration.

          6.4     No damage, destruction or condemnation of the Mortgaged
Property nor any application of insurance or condemnation proceeds to the
payment of the Obligations shall postpone or reduce the amount of any of the
current installments of principal or interest becoming due under the Obligations
which shall continue to be made in accordance with the terms of the Obligations
until the Obligations and all interest due thereunder are paid in full.

ARTICLE VII

Events of Default and Remedies

          7.1     Each of the following shall constitute an “Event of Default”
under this Mortgage:

                    (a)     Failure of Mortgagor to make any payment of
principal or of interest as required by the Bond;

                    (b)     Failure of Mortgagor to pay any other fee, expense
or other payment due under the Financing Agreement or other Financing Document
within five (5) days after demand is made; or 

                    (c)     Failure of Mortgagor to observe or perform any other
covenant, agreement, undertaking, performance or obligation of any provision
hereof where such failure continues for ten (10) business days after receipt by
Mortgagor of written notice from Mortgagee specifying such failure;

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    (d)     Failure of Mortgagor to observe or perform any
covenant, agreement, undertaking, performance or obligation under any of the
other Financing Documents, or an event of default under the Financing Agreement,
subject to any applicable notice and cure periods therein; or

                    (e)     Failure of Mortgagor to provide the insurance
required in Article IV hereof;

                    (f)     If any representation or warranty made by Mortgagor
herein, in the Financing Documents or in any other instrument which pertains to
this Mortgage proves to be incorrect, now or hereafter, in any material respect,
when made; or

                    (g)     Any default by Mortgagor under (i) that certain
Open-End Mortgage and Security Agreement dated January 30, 2004, from Mortgagor
to Mortgagee in the amount of $8,000,000, recorded in the Office of the Recorder
of Deeds, in and for Montgomery County; (ii) that certain Mortgage, Assignment
of Leases and Security Agreement dated March 20, 1997, from Mortgagor to
Jefferson Bank in the amount of One Million and 00/100 Dollars ($1,000,000.00),
recorded in the Office of the Recorder of Deeds in and for Montgomery County,
Pennsylvania, on March 25, 1997, at MB 7911, Pages 416, et seq., and (iii) that
certain Mortgage, Assignment of Leases and Security Agreement dated March 20,
1997, from Mortgagor to Jefferson Bank in the amount of Eight Million Four
Hundred Thousand and 00/100 Dollars ($8,400,000.00), recorded in the Office of
the Recorder of Deeds in and for Montgomery County, Pennsylvania, on March 25,
1997, at MB 7911, Pages 388, et seq., (the “Prior Mortgages”).

          7.2     Upon the occurrence of an Event of Default which shall be
continuing, Mortgagee shall have the right and is hereby authorized, but without
any obligation to do so, to perform the defaulted obligation and to discharge
Mortgagor’s obligations on behalf of Mortgagor, and to pay any sums necessary
for that purpose, and the sums so expended by Mortgagee shall be an obligation
of Mortgagor, shall bear interest at the Default Rate, be payable on demand, and
be added to the Obligations.  Mortgagee shall be subrogated to all the rights,
equities and liens discharged by any such expenditure.  Such performance by
Mortgagee on behalf of Mortgagor shall not constitute a waiver by Mortgagee of
such default and shall not limit Mortgagee’s rights, remedies and recourses
hereunder, or the Obligations, or as otherwise provided at law or in equity. 
Notwithstanding that the Obligations shall not have been declared due and
payable upon any such default, the Obligations shall bear interest at the
Default Rate from the date of notice and demand therefor by Mortgagee until such
default shall have been completely cured and removed to the satisfaction of
Mortgagee.

          7.3     Upon the occurrence of an Event of Default, the entire unpaid
balance of the principal, accrued interest and all other sums secured by this
Mortgage, shall, at the option of Mortgagee, become immediately due and payable
without notice or demand and Mortgagee shall have and may exercise all the
rights and remedies permitted by law, including without limitation the right to
foreclose this Mortgage, and proceed thereon to final judgment and execution
thereon for the entire unpaid balance of said Obligations, with interest, at the
default rate and pursuant to the methods of calculation specified in the Bond,
together with all other sums secured by this Mortgage, all costs of suits,
interest at the Default Rate on any judgment obtained by Mortgagee from and
after the date of any Sheriff’s Sale of the Mortgaged Property until actual
payment is

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

made by the Sheriff of the full amount due Mortgagee, and reasonable attorney’s
fees, without further stay, any law, usage, or custom to the contrary
notwithstanding.  In any such foreclosure proceedings, the Mortgaged Property
shall be sold, at the sole option of Mortgagee, either (a) in one lot or unit
and, as an entirety; or (b) in such lots or units and in such order and manner
as may be required by law; or (c) in the absence of any such requirement, in
such lots or units and in such order and manner as Mortgagee may determine in
its sole discretion.

          7.4     Upon the occurrence of an Event of Default which shall be
continuing, Mortgagee shall have the right, without further notice or demand and
without the appointment of a receiver, to enter immediately upon and take
possession of the Mortgaged Property, without further consent or assignment of
Mortgagor or any subsequent owner of the Mortgaged Property, with the right to
let the Mortgaged Property, or any part thereof, and to collect and receive all
of the rents, issues, profits and other amounts due or to become due to
Mortgagor or any such subsequent owner and to apply the same in such order of
priority as Mortgagee shall determine at its sole option, after payment of all
necessary charges and expenses in connection with the operation of the Mortgaged
Property (including any managing agent’s commission), on account of interest,
principal, taxes, water charges and assessments, insurance premiums and any
advances for improvements, alterations or repairs or otherwise pursuant to the
terms hereof for the account of Mortgagor, or on account of the Obligations. 
Mortgagee may institute legal proceedings against any tenant of the Mortgaged
Property who fails to comply with the provisions of his lease.  If Mortgagor or
any such subsequent owner is occupying the Mortgaged Property or any part
thereof, such Mortgagor or subsequent owner will either immediately vacate and
surrender possession thereof to Mortgagee or pay to Mortgagee a reasonable
rental for the use thereof, monthly in advance, and, in default of so doing,
such Mortgagor or subsequent owner may be dispossessed by legal proceedings or
otherwise.

          7.5     AFTER AN EVENT OF DEFAULT WHENEVER AND AS OFTEN AS MORTGAGEE
HAS THE RIGHT TO TAKE POSSESSION OF THE MORTGAGED PROPERTY, MORTGAGOR
IRREVOCABLY AUTHORIZES AND EMPOWERS THE CLERK OF COURT OR ANY ATTORNEY OF ANY
COURT OF COMMON PLEAS OR ANY OTHER COURT OF COMPETENT JURISDICTION, AS ATTORNEY
FOR MORTGAGOR AND MORTGAGOR’S SUCCESSORS AND ASSIGNS OR ANY OTHER PERSONS
CLAIMING ANY INTEREST UNDER OR THROUGH MORTGAGOR, AS WELL AS FOR ALL PERSONS
CLAIMING UNDER, BY OR THROUGH MORTGAGOR, TO APPEAR FOR MORTGAGOR IN AN ACTION OR
ACTIONS IN EJECTMENT OR OTHER APPROPRIATE ACTION FOR POSSESSION OF THE MORTGAGED
PROPERTY FILED BY MORTGAGEE OR ANY HOLDER OF THIS MORTGAGE (WITHOUT THE
NECESSITY OF FILING ANY BOND AND WITHOUT ANY STAY OF EXECUTION OR APPEAL) AND IN
SUCH ACTION OR ACTIONS TO ADMIT MORTGAGEE’S SUPERIOR TITLE AND/OR CONFESS
JUDGMENT FOR THE RECOVERY BY MORTGAGEE OF POSSESSION OF THE MORTGAGED PROPERTY,
FOR WHICH THIS INSTRUMENT (OR A COPY HEREOF VERIFIED BY AFFIDAVIT OF MORTGAGEE
OR ANYONE AUTHORIZED TO MAKE SUCH AFFIDAVIT ON BEHALF OF MORTGAGEE) SHALL BE A
SUFFICIENT WARRANT; WHEREUPON A WRIT OF POSSESSION OR OTHER APPROPRIATE PROCESS
TO OBTAIN POSSESSION OF THE MORTGAGED PROPERTY MAY BE ISSUED FORTHWITH, WITHOUT
ANY PRIOR WRIT OR PROCEEDING WHATSOEVER, MORTGAGOR HEREBY RELEASING AND AGREEING
TO RELEASE MORTGAGEE AND SAID ATTORNEYS FROM ALL ERRORS AND DEFECTS

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

WHATSOEVER OF A PROCEDURAL NATURE IN ENTERING ANY SUCH ACTION OR JUDGMENT OR IN
CAUSING ANY SUCH WRIT OR PROCESS TO BE ISSUED OR IN ANY PROCEEDING THEREON OR
CONCERNING THE SAME, PROVIDED THAT MORTGAGEE SHALL HAVE FILED IN SUCH ACTION AN
AFFIDAVIT MADE BY A PERSON ON MORTGAGEE’S BEHALF SETTING FORTH THE FACTS
NECESSARY TO AUTHORIZE THE ENTRY OF SUCH JUDGMENT ACCORDING TO THE TERMS OF THIS
INSTRUMENT, OF WHICH FACTS SUCH AFFIDAVIT SHALL BE A PRIMA FACIE EVIDENCE; AND
IT IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER ANY SUCH ACTION HAS
BEEN COMMENCED THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF RECORD OR
TERMINATED, OR POSSESSION OF THE MORTGAGED PROPERTY SHALL REMAIN IN OR BE
RESTORED TO EITHER MORTGAGOR OR ANYONE CLAIMING UNDER, BY OR THROUGH MORTGAGOR,
MORTGAGEE MAY, WHENEVER AND AS OFTEN AS MORTGAGEE SHALL HAVE THE RIGHT TO TAKE
POSSESSION AGAIN OF THE MORTGAGED PROPERTY, BRING ONE OR MORE FURTHER ACTIONS IN
THE MANNER HEREINABOVE SET FORTH TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY
AND TO CONFESS JUDGMENT THEREIN AS HEREINABOVE PROVIDED, AND THE AUTHORITY AND
POWER GIVEN ABOVE TO ANY SUCH ATTORNEY SHALL EXTEND TO ALL SUCH FURTHER
ACTIONS.  MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUCH AN ACTION IN EJECTMENT
AND TO CONFESS JUDGMENT THEREIN AS HEREINABOVE PROVIDED BEFORE OR AFTER
COMMENCING AN ACTION OF MORTGAGE FORECLOSURE AND BEFORE OR AFTER JUDGMENT
THEREON OR THEREIN HAS BEEN RECOVERED OR A JUDICIAL SALE OF ALL OR ANY PART OF
THE MORTGAGED PROPERTY HAS TAKEN PLACE.

          Notwithstanding anything in this Paragraph 7.5 to the contrary, this
Paragraph 7.5 and the authority granted by Mortgagor therein is not and shall
not be construed to constitute a “power of attorney” and is not governed by the
provisions of 20 Pa.C.S. Chapter 56.  Furthermore, an attorney or other person
or entity acting under this Paragraph 7.5 shall not have any fiduciary
obligations to Mortgagor and, without limiting the foregoing shall have NO duty
to:  (1) Exercise the powers for the benefit of Mortgagor, (2) Keep separate any
assets of Mortgagor from those of such attorney, other person or entity or
Mortgagee, (3) Exercise reasonable caution and prudence on behalf of Mortgagor,
or (4) Keep a full and accurate record of all actions, receipts and
disbursements on behalf of Mortgagor.

          MORTGAGOR AND MORTGAGEE HEREBY CONSENT TO THE JURISDICTION OF THE
COURT OF COMMON PLEAS OF MONTGOMERY COUNTY OR THE FEDERAL DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA FOR ANY PROCEEDING IN CONNECTION HEREWITH, AND
HEREBY WAIVE OBJECTIONS AS TO VENUE AND CONVENIENCE OF FORUM IF VENUE IS IN
MONTGOMERY COUNTY, PENNSYLVANIA OR IN THE FEDERAL DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA.  IN ANY ACTION OR SUIT UNDER THIS MORTGAGE, SERVICE OF
PROCESS MAY BE MADE UPON MORTGAGEE OR MORTGAGOR BY MAILING A COPY OF THE PROCESS
BY FIRST CLASS MAIL TO THE RECIPIENT.  MORTGAGEE AND MORTGAGOR HEREBY WAIVE ANY
AND ALL OBJECTIONS TO SUFFICIENCY OF SERVICE OF PROCESS IF DULY SERVED IN THIS

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MANNER.  MORTGAGOR AND MORTGAGEE, AS AN INDEPENDENT COVENANT, HEREBY MUTUALLY
WAIVE AND AGREE TO WAIVE THE RIGHT, IF ANY, TO A JURY TRIAL IN CONNECTION WITH
ANY ACTION, SUIT OR OTHER PROCEEDING WITH RESPECT HERETO OR WITH RESPECT TO ANY
TRANSACTION RELATED HERETO.

          7.6     All monies received by Mortgagee by virtue of the assignments
made herein to Mortgagee, after payment therefrom of the costs and expenses
incident to the enforcement or collection of the assigned rights or claims,
shall be applied to the payment of the Obligations.

          7.7     Upon the occurrence of an Event of Default, Mortgagee may
proceed to protect and enforce its rights under this Mortgage by suit for
specific performance of any covenant herein contained, or in aid of the
execution of any power herein granted, or for the foreclosure of this Mortgage
and the sale of the Mortgaged Property under the judgment or decree of a court
of competent jurisdiction, or for the enforcement of any other right as
Mortgagee shall deem most effectual for such purpose.  The foregoing rights
shall be in addition to, and not in lieu of, the rights of Mortgagee as a
secured creditor under the Uniform Commercial Code of Pennsylvania with respect
to any portion of the Mortgaged Property which is subject to such Code. 
Mortgagee may also proceed in any other manner permitted by law to enforce its
rights hereunder and under the Financing Agreement and/or the Security
Agreement.

          7.8     No failure or delay on the part of Mortgagee in exercising any
right, power or privilege under this Mortgage, and no course of dealings between
Mortgagor and Mortgagee, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on Mortgagor shall entitle Mortgagor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of Mortgagee to any other or further action in
the same or other circumstances without notice or demand.

          7.9     In any action to foreclose this Mortgage, Mortgagee, to the
fullest extent permitted by law, shall be entitled as a matter of right to the
appointment of a receiver of the Mortgaged Property and of the rents, revenues,
issues, income and profits thereof, without notice or demand, and without regard
to the adequacy of the security for the Obligations or the solvency of
Mortgagor.

          7.10   Upon the occurrence of any Event of Default, Mortgagor shall
pay monthly in advance to Mortgagee, or to any receiver appointed at the request
of Mortgagee to collect the rents, revenues, issues and profits of the Mortgaged
Property, the fair and reasonable rental value for the use and occupancy of the
Mortgaged Property or of such part thereof as may be possessed by Mortgagor.
 Upon default in payment thereof, Mortgagor shall vacate and surrender
possession of the Mortgaged Property to Mortgagee or such receiver, and upon a
failure so to do may be evicted by summary proceedings, in the manner
hereinabove provided or otherwise.

          7.11   The rights and remedies of Mortgagee expressed or contained in
this Mortgage are cumulative and no one of them shall be deemed to be exclusive
of the others or of any right or remedy Mortgagee may now or hereafter have at
law or in equity.  The covenants of this Mortgage shall run with the land and
bind Mortgagor and, unless the context clearly indicates a

16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

contrary intent or unless otherwise specifically provided herein, its successors
and assigns and all subsequent owners, encumbrancers, tenants and subtenants of
the Mortgaged Property and shall inure to the benefit of Mortgagee and its
successors and assigns and all subsequent holders of this Mortgage and the
Obligations.

          7.12   Mortgagee may in its discretion from time to time grant to
Mortgagor indulgences, forbearances and extensions of the Obligations, may
release, with or without consideration, any portion of the Mortgaged Property
from the lien hereof, and may accept other and further collateral security for
the payment of and strict and faithful performance of the Obligations, all
without otherwise affecting the lien or priority of this Mortgage, and the
release of any portion of the Mortgaged Property from the lien hereof shall not
affect the lien of this Mortgage with respect to the remainder of the Mortgaged
Property.

          7.13   Mortgagor hereby waives and relinquishes the benefits of all
present and future laws (i) exempting the Mortgaged Property or any other
property or any part of the proceeds of sale thereof from attachment, levy or
sale on execution, and (ii) staying execution or other process. 

          7.14   Mortgagor acknowledges and agrees that the occurrence of an
Event of Default under the terms of this Mortgage shall constitute a default
under each of the other Financing Documents, and a default under the other
Financing Documents shall constitute an Event of Default under this Mortgage. 
The security interests, liens and other rights and interests in and relative to
any of the collateral now or hereafter granted to Mortgagee by Mortgagor by or
in any instrument or agreement, including but not limited to this Mortgage and
the other Financing Documents, shall serve as security for any and all
liabilities of Mortgagor to Mortgagee, including but not limited to the
liabilities described in this Mortgage and the other Financing Documents, and,
for the repayment thereof, Mortgagee may resort to any security held by it in
such order and manner as it may elect.

ARTICLE VIII

Indemnity

          8.1     To the maximum extent permitted by applicable law, Mortgagor,
for itself and its successors (herein, “Indemnifying Parties”), shall jointly
and severally indemnify, hold harmless, and upon request defend Mortgagee and
its partners, employees and agents, officers, directors and attorneys, and their
respective successors and assigns (collectively, the “Indemnified Parties”) from
and against any and all claims and liabilities which any Indemnified Party may
suffer, incur or be exposed to by reason of or in connection with or arising out
of the transport, release, treatment, processing, manufacture, deposit, storage,
disposal, burial, dumping, injecting, spilling, leaking or placement at any time
heretofore or hereafter, by any person or entity, of any Hazardous Material,
including but not limited to (1) costs of or liability for investigation,
monitoring, boring, testing and evaluation; (2) costs or liabilities for
abatement, correction, response, cleanup, removal or remediation; (3) fines,
damages, penalties and other liabilities; and (4) liability for personal injury
or property damage.

17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous Provisions

          9.1     All notices, demands, requests and consents required under
this Mortgage shall be in writing.  All such notices, demands, requests and
consents shall be deemed to have been properly given if sent by United States
registered or certified mail, return receipt requested, postage prepaid, if
addressed to Mortgagee at 1531 Walnut Street, Philadelphia, Pennsylvania  19102,
Attention:  J. Clark O’Donoghue, with a copy in all instances to Dean M.
Schwartz, Esquire, Stradley, Ronon, Stevens & Young, LLP, 2600 One Commerce
Square, Philadelphia, Pennsylvania 19103, and if addressed to Mortgagor at 102
Witmer Road, Horsham, Pennsylvania, 19044, Attention:  General Counsel, with a
copy in all instances to Barry M. Abelson, Esquire, Pepper Hamilton LLP, 3000
Two Logan Square, 18th & Arch Streets, Philadelphia, Pennsylvania 19103 or at
such other address or addresses as either party may hereafter designate in
writing to the other.  Notices, demands and requests which shall be served by
registered or certified mail, return receipt requested, upon Mortgagor or
Mortgagee, in the manner aforesaid, shall be deemed sufficiently served or given
for all purposes hereunder two (2) days after the time such notice, demand or
request shall be mailed by United States registered or certified mail, return
receipt requested, postage prepaid, in any Post Office or Branch Post Office
regularly maintained by the United States Government.

          9.2     If Mortgagor complies with the provisions of this Mortgage and
pays to Mortgagee all sums secured hereby in accordance with the terms of and at
the times provided in the Bond and the Financing Agreement, without deduction,
fraud or delay, then this Mortgage and the estate and security interest hereby
granted and created shall then cease, terminate and become void, and Mortgagee
shall execute and deliver such mortgage satisfactions and other documents as
Mortgagor may reasonably request to evidence the same.

          9.3     Mortgagor shall promptly cause this Mortgage to be duly
recorded in the Office for the Recording of Deeds and Mortgages in and for
Montgomery County, Pennsylvania and shall pay all recording fees and other costs
incurred in connection therewith.

          9.4     All amendments and modifications of this Mortgage must be in
writing.

          9.5     If any term or provision of this Mortgage or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Mortgage, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and be enforced to the fullest extent
permitted by law.

          9.6     This Mortgage is intended to be eligible for all of the
benefits of the provisions of Act 126 of 1990, 42 Pa. C.S. Sections 8143 and
8144, but to the extent that any rule or law would grant greater protection to
Mortgagee or greater priority for the lien of this Mortgage as it secures any
advance, such rule or law shall prevail.

          9.7     This Mortgage is not a residential mortgage as that term is
defined in 41 P.S. §101 et seq. or Act 91 of 1983.

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          9.8     This Mortgage and all terms, covenants and conditions hereof
shall inure to the benefit of and bind the parties hereto, their successors and
assigns, to the extent assignments are permitted herein.

          9.9     The interest rate on the Bond secured by this Open-End
Mortgage and Security Agreement is an adjustable rate based on the London
Interbank Offering Rate or rates otherwise established by Mortgagee from time to
time, each as more particularly set forth in the Bond.

          9.10   MORTGAGOR CERTIFIES THAT IT HAS RECEIVED A FULLY EXECUTED COPY
OF THIS MORTGAGE WITHOUT CHARGE.

Signatures follow on next page.

19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage
on the day and year above written.

 

NEOSE TECHNOLOGIES, INC., a
Delaware corporation

 

 

 

 

Attest:

 

 

By:

/s/ C. Boyd Clarke

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Name: C. Boyd Clarke

 

 

Title:   President and CEO

          THIS MORTGAGE CONTAINS A CONFESSION OF JUDGMENT IN EJECTMENT.  A
JUDGMENT FOR POSSESSION COULD BE ENTERED AGAINST YOU WITHOUT A PRIOR HEARING OR
NOTICE.  MORTGAGOR HEREBY CERTIFIES THAT THEY HAVE CONSULTED AN ATTORNEY
REGARDING THE IMPLICATIONS OF A CONFESSION OF JUDGMENT AND KNOWINGLY,
VOLUNTARILY AND INTELLIGENTLY WAIVE ANY RIGHTS TO PRIOR NOTICE AND OPPORTUNITY
TO BE HEARD IN CONNECTION THEREWITH.

 

NEOSE TECHNOLOGIES, INC., a
Delaware corporation

 

 

 

 

Attest:

 

 

By:

/s/ C. Boyd Clarke

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Name: C. Boyd Clarke

 

 

Title:   President and CEO

The address of Mortgagee is:

1531 Walnut Street
Philadelphia, PA  19102

--------------------------------------------------------------------------------

 

On behalf of Mortgagee

 

20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


STATE OF PENNSYLVANIA

:

 

 

:

SS

COUNTY OF PHILADELPHIA

:

 

          On this _______ day of February, 2004, before me, a Notary Public,
personally appeared C. Boyd Clarke who acknowledged that he is President and CEO
of NEOSE TECHNOLOGIES, INC., a Delaware corporation, and that he being
authorized to do so as such officer, executed the foregoing instrument for the
purposes therein contained.

          IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

My Commission Expires:

21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT “A”

Description of Real Estate

22

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------